EXHIBIT 10.5

 

Note:  This exhibit reflects an amendment to Section 15 of this long-term
performance plan to provide that certain adjustments shall be mandatory.

 

IBM 1994 Long-Term Performance Plan

 

1. Objectives.

 

The IBM 1994 Long-Term Performance Plan (the “Plan”) is designed to attract and
retain executives and other selected employees whose skills and talents are
important to the Company’s operations, and reward them for making major
contributions to the success of the Company. These objectives are accomplished
by making long-term incentive awards under the Plan, thereby providing
Participants with a proprietary interest in the growth and performance of the
Company.

 

2. Definitions.

 

(a) “Award” - The grant of any form of stock option, stock appreciation right,
stock or cash award, whether granted singly, in combination or in tandem, to a
Plan Participant pursuant to such terms, conditions, performance requirements,
and limitations as the Committee may establish in order to fulfill the
objectives of the Plan.

 

(b) “Award Agreement” - An agreement between the Company and a Participant that
sets forth the terms, conditions, performance requirements, and limitations
applicable to an Award.

 

(c) “Board” - The Board of Directors of International Business Machines
Corporation.

 

(d) “Capital Stock” or “stock” - Authorized and issued or unissued $1.25 Par
Value Capital Stock of the Company.

 

(e) “Code” - The Internal Revenue Code of 1986, as amended from time to time.

 

(f) “Committee” - The committee designated by the Board to administer the Plan.
The Committee shall be constituted to permit the Plan to comply with Rule 16b-3
promulgated under the Securities Exchange Act of 1934 or any successor rule. No
member of the Committee may receive Awards under the Plan.

 

(g) “Company” - International Business Machines Corporation (“IBM”) and its
subsidiaries including subsidiaries of subsidiaries and partnerships and other
business ventures in which IBM has a significant equity interest, as determined
in the sole discretion of the Committee.

 

(h) “Fair Market Value” - The average of the high and low prices of Capital
Stock on the New York Stock Exchange for the date in question, provided that, if
no sales of Capital Stock were made on said exchange on that date, the average
of the high and low prices of Capital Stock as reported for the most recent
preceding day on which sales of Capital Stock were made on said exchange.

 

--------------------------------------------------------------------------------


 

(i) “Participant” - An employee of the Company to whom an Award has been made
under the Plan.

 

3. Eligibility.

 

Employees of the Company eligible for an Award under the Plan are those who hold
positions of responsibility and whose performance, in the judgment of the
Committee or the management of the Company, can have a significant effect on the
success of the Company.

 

4. Capital Stock Available for Awards.

 

The number of shares that may be issued under the Plan for Awards granted wholly
or partly in stock during the term of the Plan is 29,105,600, which is 5% of the
outstanding Capital Stock as determined on February 10, 1994. Included in this
share limit are Awards denominated in units of stock that may be redeemed or
exercised for cash as well as for stock. As soon as possible after adoption of
the Plan by the Company’s stockholders, the Company shall take whatever actions
are necessary to file required documents with the U.S. Securities and Exchange
Commission and any other appropriate governmental authorities and stock
exchanges to make shares of Capital Stock available for issuance pursuant to
Awards. Capital Stock related to Awards that are forfeited, terminated, expire
unexercised, settled in cash in lieu of stock or in such manner that all or some
of the shares covered by an Award are not issued to a Participant, or are
exchanged for Awards that do not involve Capital Stock, shall immediately become
available for Awards.

 

5. Administration.

 

The Plan shall be administered by the Committee, which shall have full and
exclusive power to interpret the Plan, to grant waivers of Award restrictions,
and to adopt such rules, regulations and guidelines for carrying out the Plan as
it may deem necessary or proper, all of which powers shall be executed in the
best interests of the Company and in keeping with the objectives of the Plan.
These powers include, but are not limited to, the adoption of modifications,
amendments, procedures, subplans and the like as are necessary to comply with
provisions of the laws and regulations of the countries in which the Company
operates in order to assure the viability of Awards granted under the Plan and
to enable Participants regardless of where employed to receive advantages and
benefits under the Plan and such laws and regulations.

 

6. Delegation of Authority.

 

The Committee may delegate to the chief executive officer and to other senior
officers of the Company its duties under the Plan pursuant to such conditions or
limitations as the Committee may establish, except that only the Committee may
select, and grant Awards to, Participants who are subject to Section 16 of the
Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

7. Awards.

 

The Committee shall determine the type or types of Award(s) to be made to each
Participant and shall set forth in the related Award Agreement the terms,
conditions, performance requirements, and limitations applicable to each Award.
Awards may include but are not limited to those listed in this Section 7. Awards
may be granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under any other employee plan of the Company, including the plan of
any acquired entity. No Participant may receive, under the Plan, stock options
or stock appreciation rights the aggregate of which shall exceed 1,455,280
shares, which is 5% of the shares authorized for issuance hereunder.

 

(a) Stock Option - A grant of a right to purchase a specified number of shares
of Capital Stock the purchase price of which shall be not less than 100% of Fair
Market Value on the date of grant of such right, as determined by the Committee.
A stock option may be in the form of an incentive stock option (“ISO”) which, in
addition to being subject to applicable terms, conditions and limitations
established by the Committee, complies with Section 422 of the Code which, among
other limitations, provides that the aggregate Fair Market Value (determined at
the time the option is granted) of Capital Stock for which ISO’s are exercisable
for the first time by a Participant during any calendar year shall not exceed
$100,000; that ISO’s shall be priced at not less than 100% of the Fair Market
Value on the date of the grant; and that ISO’s shall be exercisable for a period
of not more than ten years. The number of shares of stock that shall be
available for ISO’s granted under the Plan is limited to ten million.

 

(b) Stock Appreciation Right - A right to receive a payment, in cash and/or
Capital Stock, equal to the excess of the Fair Market Value of a specified
number of shares of Capital Stock on the date the stock appreciation right (SAR)
is exercised over the Fair Market Value on the date of grant of the SAR as set
forth in the applicable Award Agreement.

 

(c) Stock Award - An Award made in stock or denominated in units of stock. All
or part of any stock award may be subject to conditions established by the
Committee, and set forth in the Award Agreement, which may include, but are not
limited to, continuous service with the Company, achievement of specific
business objectives, increases in specified indices, attaining growth rates, and
other comparable measurements of Company performance. Such Awards may be based
on Fair Market Value or other specified valuation.

 

(d) Cash Award - An Award denominated in cash with the eventual payment amount
subject to future service and such other restrictions and conditions as may be
established by the Committee, and as set forth in the Award Agreement,
including, but not limited to continuous service with the Company, achievement
of specific business objectives, increases in specified indices, attaining
growth rates, and other comparable measurements of Company performance. Awards
payable, in whole or in part, in stock must be held for at least six months (i)
in the case of a stock option or SAR, from the

 

--------------------------------------------------------------------------------


 

date of grant to the date of exercise and (ii) in the case of other Awards, from
the date of acquisition to the date of disposition.

 

8. Payment of Awards.

 

Payment of Awards may be made in the form of cash, stock or combinations thereof
and may include such restrictions as the Committee shall determine, including in
the case of stock, restrictions on transfer and forfeiture provisions. When
transfer of stock is so restricted or subject to forfeiture provisions, it is
referred to as “Restricted Stock.” Further, with Committee approval, payments
may be deferred, either in the form of installments or as a future lump sum
payment. The Committee may permit selected Participants to elect to defer
payments of some or all types of Awards in accordance with procedures
established by the Committee which are intended to permit such deferrals to
comply with applicable requirements of the Code including, at the choice of
Participants, the capability to make further deferrals for payment after
retirement. Any deferred payment, whether elected by the Participant or
specified by the Award Agreement or by the Committee, may require the payment to
be forfeited in accordance with the provisions of Section 13 of the Plan.
Dividends or dividend equivalent rights may be extended to and made part of any
Award denominated in stock or units of stock, subject to such terms, conditions
and restrictions as the Committee may establish. The Committee may also
establish rules and procedures for the crediting of interest on deferred cash
payments and dividend equivalents for deferred payments denominated in stock or
units of stock. At the discretion of the Committee, a Participant may be offered
an election to substitute an Award for another Award or Awards of the same or
different type.

 

9. Stock Option Exercise.

 

The price at which shares of Capital Stock may be purchased under a Stock Option
shall be paid in full at the time of the exercise in cash or, if permitted by
the Committee, by means of tendering Capital Stock or surrendering another
Award, including Restricted Stock, valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee shall determine acceptable
methods for tendering Capital Stock or other Awards and may impose such
conditions on the use of Capital Stock or other Awards to exercise a Stock
Option as it deems appropriate. In the event shares of Restricted Stock are
tendered as consideration for the exercise of a Stock Option, a number of the
shares issued upon the exercise of the Stock Option, equal to the number of
shares of Restricted Stock used as consideration therefor, shall be subject to
the same restrictions as the Restricted Stock so submitted plus any additional
restrictions that may be imposed by the Committee.

 

10. Tax Withholding.

 

The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of shares under the
Plan, an appropriate number of shares for payment of taxes required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. If Capital Stock or
Restricted Stock is used to satisfy tax withholding,

 

--------------------------------------------------------------------------------


 

such stock shall be valued based on the Fair Market Value when the tax
withholding is required to be made.

 

11. Amendment, Modification, Suspension or Discontinuance of the Plan.

 

The Board may amend, modify, suspend or terminate the Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law. Subject to changes in law or other legal requirements that
would permit otherwise, the Plan may not be amended without the consent of the
holders of a majority of the shares of Capital Stock then outstanding, to (i)
increase the aggregate number of shares of Capital Stock that may be issued
under the Plan (except for adjustments pursuant to Section 15 of the Plan), (ii)
decrease the option price, (iii) materially modify the requirements as to
eligibility for participation in the Plan, (iv) withdraw administration of the
Plan from the Committee, or (v) extend the period during which Awards may be
granted.

 

12. Termination of Employment.

 

If the employment of a Participant terminates, other than pursuant to paragraphs
(a) through (c) of this Section 12, all unexercised, deferred and unpaid Awards
shall be canceled immediately, unless the Award Agreement provides otherwise.

 

(a) Retirement under a Company Retirement Plan. When a Participant’s employment
terminates as a result of retirement with management approval in accordance with
the terms of a Company retirement plan, the Committee (in the form of an Award
Agreement or otherwise) may permit Awards to continue in effect beyond the date
of retirement in accordance with the applicable Award Agreement and the
exercisability and vesting of any Award may be accelerated.

 

(b) Resignation in the Best Interests of the Company. When a Participant resigns
from the Company and, in the judgment of the chief executive officer or other
senior officer designated by the Committee, the acceleration and/or continuation
of outstanding Awards would be in the best interests of the Company, the
Committee may (i) authorize, where appropriate, the acceleration and/or
continuation of all or any part of Awards granted prior to such termination and
(ii) permit the exercise, vesting and payment of such Awards for such period as
may be set forth in the applicable Award Agreement, subject to earlier
cancellation pursuant to Section 13 or at such time as the Committee shall deem
the continuation of all or any part of the Participant’s Awards to be not in the
Company’s best interests.

 

(c) Death or Disability of a Participant.

 

(i) In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period specified in the Award Agreement within which
to receive or exercise any outstanding Award held by the Participant under such
terms as may be specified in the applicable Award Agreement. Rights to any such
outstanding Awards shall pass by will or the laws of descent and distribution in
the following order: (a) to beneficiaries so designated by the Participant; if
none, then (b) to a legal representative of the

 

--------------------------------------------------------------------------------


 

Participant; if none, then (c) to the persons entitled thereto as determined by
a court of competent jurisdiction. Subject to subparagraph (iii) below, Awards
so passing shall be exercised or paid out at such times and in such manner as if
the Participants were living.

 

(ii) In the event a Participant is deemed by the Company to be disabled and
eligible for benefits pursuant to the terms of the IBM Long-Term Disability
Plan, any successor plan, or similar plan of another employer, Awards and rights
to any such Awards may be paid to or exercised by the Participant, if legally
competent, or a committee or other legally designated guardian or representative
if the Participant is legally incompetent by virtue of such disability.

 

(iii) After the death or disability of a Participant, the Committee may in its
sole discretion at any time (1) terminate restrictions in Award Agreements; (2)
accelerate any or all installments and rights; and (3) instruct the Company to
pay the total of any accelerated payments in a lump sum to the Participant, the
Participant’s estate, beneficiaries or representative - notwithstanding that, in
the absence of such termination of restrictions or acceleration of payments, any
or all of the payments due under the Awards might ultimately have become payable
to other beneficiaries.

 

(iv) In the event of uncertainty as to interpretation of or controversies
concerning this paragraph (c) of Section 12, the Committee’s determinations
shall be binding and conclusive.

 

13. Cancellation and Rescission of Awards.

 

Unless the Award Agreement specifies otherwise, the Committee may cancel any
unexpired, unpaid, or deferred Awards at any time if the Participant is not in
compliance with all other applicable provisions of the Award Agreement, the Plan
and with the following conditions:

 

(a) A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the chief
executive officer of the Company or other senior officer designated by the
Committee, is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company. For a Participant whose employment has terminated, the judgment of the
chief executive officer shall be based on the Participant’s position and
responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s customers, suppliers and competitors of the Participant’s assuming the
post-employment position, the guidelines established in the then current edition
of IBM’s booklet, Business Conduct Guidelines, and such other considerations as
are deemed relevant given the applicable facts and circumstances. A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized

 

--------------------------------------------------------------------------------


 

securities exchange or traded over-the-counter, and such investment does not
represent a substantial investment to the Participant or a greater than 10
percent equity interest in the organization or business.

 

(b) A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in the
Company’s Agreement Regarding Confidential Information and Intellectual
Property, relating to the business of the Company, acquired by the Participant
either during or after employment with the Company.

 

(c) A Participant, pursuant to the Company’s Agreement Regarding Confidential
Information and Intellectual Property, shall disclose promptly and assign to the
Company all right, title, and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company and shall do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in other countries.

 

(d) Upon exercise, payment or delivery pursuant to an Award, the Participant
shall certify on a form acceptable to the Committee that he or she is in
compliance with the terms and conditions of the Plan. Failure to comply with the
provisions of paragraph (a), (b) or (c) of this Section 13 prior to, or during
the six months after, any exercise, payment or delivery pursuant to an Award
shall cause such exercise, payment or delivery to be rescinded. The Company
shall notify the Participant in writing of any such rescission within two years
after such exercise, payment or delivery. Within ten days after receiving such a
notice from the Company, the Participant shall pay to the Company the amount of
any gain realized or payment received as a result of the rescinded exercise,
payment or delivery pursuant to an Award. Such payment shall be made either in
cash or by returning to the Company the number of shares of Capital Stock that
the Participant received in connection with the rescinded exercise, payment or
delivery.

 

14. Nonassignability.

 

(a) Except pursuant to paragraph (c) of Section 12 and except as set forth in
paragraph (b) of this Section 14, no Award or any other benefit under the Plan
shall be assignable or transferable, or payable to or exercisable by, anyone
other than the Participant to whom it was granted.

 

(b) Where a Participant terminates employment in order to assume a position with
a governmental, charitable or educational institution, the Committee, in its
discretion and to the extent permitted by law, may authorize a third party
(including but not limited to the trustee of a “blind” trust), acceptable to the
applicable governmental or institutional authorities, the Participant and the
Committee, to act on behalf of the Participant with regard to any Awards
retained by the Participant pursuant to paragraph (b) of Section 12.

 

--------------------------------------------------------------------------------


 

15. Adjustments.

 

In the event of any change in the outstanding Capital Stock of the Company by
reason of a stock split, stock dividend, combination or reclassification of
shares, recapitalization, merger, or similar event, the Committee may adjust
proportionally (a) the number of shares of Capital Stock (i) reserved under the
Plan, (ii) available for ISO’s, (iii) for which Awards may be granted to an
individual Participant, and (iv) covered by outstanding Awards denominated in
stock or units of stock; (b) the stock prices related to outstanding Awards; and
(c) the appropriate Fair Market Value and other price determinations for such
Awards. Notwithstanding the foregoing, in the event of any change in the
outstanding Capital Stock of the Company by reason of a stock split or a reverse
stock split, the above-referenced proportionate adjustments, if applicable,
shall be mandatory.

 

In the event of any other change affecting the Capital Stock or any distribution
(other than normal cash dividends) to holders of Capital Stock, such adjustments
as may be deemed equitable by the Committee, including adjustments to avoid
fractional shares, shall be made to give proper effect to such event. In the
event of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Committee shall be authorized to
issue or assume Stock Options, whether or not in a transaction to which Section
424(a) of the Code applies, by means of substitution of new Stock Options for
previously issued Stock Options or an assumption of previously issued Stock
Options.

 

16. Notice.

 

Any notice to the Company required by any of the provisions of the Plan shall be
addressed to the chief human resources officer or to the chief executive officer
of the Company in writing, and shall become effective when it is received by the
office of either of them.

 

17. Unfunded Plan.

 

Insofar as it provides for Awards of cash and Capital Stock, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are entitled to cash, Capital Stock or rights thereto under the
Plan, any such accounts shall be used merely as a bookkeeping convenience. The
Company shall not be required to segregate any assets that may at any time be
represented by cash, Capital Stock or rights thereto, nor shall the Plan be
construed as providing for such segregation, nor shall the Company nor the Board
nor the Committee be deemed to be a trustee of any cash, Capital Stock or rights
thereto to be granted under the Plan. Any liability of the Company to any
Participant with respect to a grant of cash, Capital Stock or rights thereto
under the Plan shall be based solely upon any contractual obligations that may
be created by the Plan and any Award Agreement; no such obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by the Plan.

 

--------------------------------------------------------------------------------


 

18. Governing Law.

 

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of New York and construed accordingly.

 

19. Effective and Termination Dates.

 

The Plan shall become effective on the date it is approved by the holders of a
majority of the shares of Capital Stock then outstanding. The Plan shall
terminate five years later, subject to earlier termination by the Board pursuant
to Section 11, after which no Awards may be made under the Plan, but any such
termination shall not affect Awards then outstanding or the authority of the
Committee to continue to administer the Plan.

 

Federal Income Tax Consequences

 

The Company has been advised by counsel that, in general, under the Internal
Revenue Code, as presently in effect, an optionee will not be deemed to receive
any income for federal income tax purposes at the time an option or SAR is
granted or a restricted stock award is made, nor will the Company be entitled to
a tax deduction at that time. However, when any part of an option or SAR is
exercised, when restrictions on restricted stock lapse, or when an unrestricted
stock award is made, the federal income tax consequences may be summarized as
follows:

 

1. In the case of an exercise of a nonstatutory option, the optionee will
recognize ordinary income in an amount equal to the difference between the
option price and the Fair Market Value of the shares on the exercise date.

 

2. In the case of an exercise of an SAR, the optionee will recognize ordinary
income on the exercise date in the amount equal to any cash and unrestricted
shares, at Fair Market Value, received.

 

3. In the case of an exercise of an option or SAR payable in restricted stock,
or in the case of an award of restricted stock, the immediate federal income tax
effect for the recipient will depend on the nature of the restrictions.
Generally, the Fair Market Value of the stock will not be taxable to the
recipient as ordinary income until the year in which his or her interest in the
stock is freely transferable or is no longer subject to a substantial risk of
forfeiture. However, the recipient may elect to recognize income when the stock
is received, rather than when his or her interest in the stock is freely
transferable or is no longer subject to a substantial risk of forfeiture. If the
recipient

 

--------------------------------------------------------------------------------


 

makes this election, the amount taxed to the recipient as ordinary income is
determined as of the date of receipt of the restricted stock.

 

4. In the case of ISO’s, there is no tax liability at time of exercise. However,
the excess of the Fair Market Value of the stock on the exercise date over the
option price is included in the optionee’s income for purposes of the
alternative minimum tax. If no disposition of the ISO stock is made before the
later of one year from the date of exercise and two years from the date of
grant, the optionee will realize a long-term capital gain or loss upon a sale of
the stock, equal to the difference between the option price and the sale price.
If the stock is not held for the required period, ordinary income tax treatment
will generally apply to the amount of any gain at sale or exercise, whichever is
less, and the balance of any gain or any loss will be treated as capital gain or
loss (long-term or short-term, depending on whether the shares have been held
for more than one year).

 

5. Upon exercise of a nonstatutory option or SAR, the award of stock, or the
recognition of income on restricted stock, the Company will generally be allowed
an income tax deduction equal to the ordinary income recognized by the employee.
The Company does not receive an income tax deduction as a result of the exercise
of an ISO, provided that the ISO stock is held for the required period as
described above. When a cash payment is made pursuant to the Award, the
recipient will recognize the amount of the cash payment as ordinary income, and
the Company will generally be entitled to a deduction in the same amount.

 

6. Pursuant to section 162(m) of the Code and underlying guidance, the Company
may not deduct compensation of more than $1,000,000 that is paid in a taxable
year to an individual who, on the last day of the taxable year, is the Company’s
chief executive officer or among one of its three other highest compensated
officers for that year, not including the Company’s chief financial officer. The
deduction limit, however, does not apply to certain types of compensation,
including qualified performance-based compensation. The Company believes that
compensation attributable to stock options and stock appreciation rights granted
under the Plan should qualify as performance-based compensation and therefore
should not be subject to the deduction limit. The Plan also authorizes the grant
of long-term performance incentive awards utilizing the performance criteria set
forth in the Plan that may likewise qualify as performance-based awards.

 

--------------------------------------------------------------------------------